Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 23, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as second felony offender, to a term of 10 to 20 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 to 12 years, and otherwise affirmed.
The verdict was not against the weight of the evidence. Contrary to defendant’s argument, we find the evidence of defendant’s identity to be overwhelming. Defendant’s claim that testimony concerning the arresting officer’s recorded description of defendant’s attire at the time of his arrest constituted improper bolstering is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find that in view of the overwhelming evidence of defendant’s guilt, any such error would have been harmless.
The court properly exercised its discretion by limiting speculative cross-examination of the officers regarding insufficiently related drug sales (see, People v Hudy, 73 NY2d 40, 56; People v Gonzalez, 189 AD2d 701, lv denied 81 NY2d 971).
We find the sentence excessive to the extent indicated. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.